                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                        CRIMINAL ACTION NO. 2:19-cr-00022

JASON WATTIE BUZZARD



                        MEMORANDUM OPINION AND ORDER

          Pending before the court is the defendant’s Motion to Suppress [ECF No. 20].

The court held a hearing on this Motion on April 24, 2019, and ordered additional

briefing. The defendant and the government have submitted additional briefs, and

the matter is now ripe for review. For the following reasons, the Motion is DENIED.

     I.      Background

          The defendant seeks to suppress several items of evidence that he claims were

unlawfully seized. At the suppression hearing, the court heard testimony of Paul

Martin, Defendant Jason Buzzard, and Officer Tyler Dawson. The parties agree that

on October 12, 2018, the defendant was leaving a gas station at approximately 1:36

a.m. when Officer Dawson stopped the defendant because of a defective brake light.

          Officer Dawson testified that he made contact with Defendant Buzzard, the

driver, and testified that during these kinds of traffic stops, he “[a]lways advise[s]

[the driver] why [he] stopped them and then [he] always ask[s] for license and
registration, proof of insurance.” Tr. Mot. Suppress 8:3–4. Officer Dawson testified

that while Defendant Buzzard was searching for the vehicle’s registration and

insurance, Defendant Buzzard stated that the vehicle was not his. Id. at 8:9–10.

Officer Dawson testified that he observed the passenger, Mr. Martin, appearing as if

he were about to run. Id. at 15:1–3. Officer Dawson explained that Mr. Martin was

moving and looking around and not making eye contact, but interrupting him while

he was speaking with Defendant Buzzard by saying things like “Hey, you know me,

we’re not up to anything. It’s just me.” Id. at 10–11. He stated that Mr. Martin would

lean forward, back, look right and look left. He explained that it was uncommon for

passengers to act the way that Mr. Martin was acting; most people, he said, would sit

still in their seat and listen to and watch the officer. Id. at 11:7–24. He testified that

he knew Mr. Martin from three other encounters. One included Mr. Martin riding his

bike around some vehicles late at night, where Officer Dawson suspected that Mr.

Martin might be breaking into cars. Id. at 8. The second was a run in at Thomas

Memorial Hospital where Mr. Martin was being treated for drug addiction. Id. at 9.

And the third was when Officer Dawson responded to a domestic dispute involving

Mr. Martin. Id. at 35:13–24. He explained that at the time of the stop, he knew that

Mr. Martin had a history of drug addition, that he just got out of prison, and that he

had prior felonies. Id. at 9–10.

      Officer Dawson went on to testify that the area where he pulled over the

defendant was what he believes to be a high crime area, commonly involving


                                            2
narcotics, noting dozens of arrests made by him alone. Id. at 12. He explained a drug

trade practice of using the gas station wi-fi to set up deals and noted a known drug

house within a block of the stop. Id.

      Officer Dawson testified that in a normal situation, he would run the driver’s

information—i.e., Defendant Buzzard’s driver’s license information and a warrant

check. He did not, however, run these routine checks. Id. at 14. Officer Dawson

testified that because there were two persons in the car, he decided to wait for an

additional officer. Id. at 14–15. Notably, he did not call for backup specifically as much

as he hoped for a second officer to arrive. He explained that when someone begins a

stop, his shift’s practice is to say, “Hey, I’ve got two occupants in the vehicle,” and

normally, another officer listening in will come to the scene. Id. at 15. Assuming that

a second officer would arrive, Officer Dawson decided to wait, and while waiting, he

asked Defendant Buzzard a single question: Is there anything illegal in the vehicle?

Indeed, Officer Dawson’s field case report states as follows:

                     I made contact with the driver/suspect Jason
               Buzzard . . . . I observed the other suspect, Paul
               Martin . . . , sitting in the front passenger seat of the
               suspect vehicle. While speaking with Buzzard, I asked if he
               had anything illegal in the vehicle.

Police Report [ECF No. 32-1] 2. When defense counsel asked Officer Dawson why he

asked that single question, Officer Dawson said that he asked it based on the time of

night, the location, Mr. Martin’s history, and Mr. Martin’s behavior. Tr. Mot.

Suppress 15.


                                            3
         On the other hand, Defendant Buzzard and Mr. Martin, after being

sequestered, separately testified that the first question that Officer Dawson asked

immediately after approaching the car for the first time was whether there was

anything illegal in the car. Regardless of the timing, once asked, Defendant Buzzard

produced a bowl of marijuana that was hidden under his shirt. Mr. Martin told Officer

Dawson that he had one too and would eventually surrender a syringe. After a search

of the car, Officer Dawson found two firearms, one hidden under the driver’s seat and

the other hidden under the passenger’s seat. The police arrested Defendant Buzzard

and Mr. Martin and also confiscated Defendant Buzzard’s cell phone.

         Defendant Buzzard moved to suppress the contraband. He argues that the

question “Is there anything illegal in the vehicle?” was beyond the scope of the

purpose of the stop and that by asking it, the question unlawfully prolonged the stop.

Consequently, he argues that in order to ask the “unrelated” question, Officer Dawson

needed reasonable suspicion or the defendant’s consent. The defendant does not

challenge the lawfulness of the traffic stop. Both parties agree that Officer Dawson

lacked consent. The court is presented with two questions: whether the single

question was related to the mission of the stop, and if not, whether the single question

unlawfully prolonged the stop.

   II.      Legal Standard

         When deciding a motion to suppress, the district court may make findings of

fact and conclusions of law. United States v. Stevenson, 396 F.3d 538, 541 (4th Cir.


                                           4
2005). During the hearing, “the credibility of the witness[es] and the weight to be

given the evidence, together with the inferences, deductions and conclusions to be

drawn from the evidence, are all matters to be determined by the trial judge.” United

States v. McKneely, 6 F.3d 1447, 1452–53 (10th Cir. 1993) (quoting United States v.

Walker, 933 F.2d 812, 815 (10th Cir. 1991)). See also Columbus–Am. Discovery Grp.

v. Atl. Mut. Ins. Co., 56 F.3d 556, 567 (4th Cir. 1995) (“[I]n the usual case, the

factfinder is in a better position to make judgments about the reliability of some forms

of evidence than a reviewing body acting solely on the basis of a written record of that

evidence. Evaluation of the credibility of a live witness is the most obvious example.”)

(quoting Concrete Pipe & Prods. of Cal., Inc. v. Constr. Laborers Pension Tr. for S.

Cal., 508 U.S. 602, 623 (1993)). The burden of proof is on the party who seeks to

suppress the evidence. United States v. Dickerson, 655 F.2d 559, 561 (4th Cir. 1981).

Once the defendant establishes a basis for his motion to suppress, the burden shifts

to the government to prove the admissibility of the challenged evidence by a

preponderance of the evidence. United States v. Matlock, 415 U.S. 164, 177 n.14

(1974).

   III.     Discussion

          “[I]n determining whether a traffic stop is reasonable, [courts] apply the

standard articulated in Terry v. Ohio, 392 U.S. 1 (1968), wherein the court asks (1) if

the stop was ‘legitimate at its inception,’ United States v. Hill, 852 F.3d 377, 381 (4th

Cir. 2017), and (2) if ‘the officer’s actions during the seizure were reasonably related


                                           5
in scope to the basis for the traffic stop,’ Williams, 808 F.3d at 245.” United States v.

Bowman, 884 F.3d 200, 209 (4th Cir. 2018).

      Taking these principles into account, in this case, the officer asked a single

question, whether there was anything illegal in the car. Police Report [ECF No. 32-

1] 2. The first question before the court is whether this question was related to the

mission of the stop. The second question before the court is if the question was not

related to the mission of the stop, whether the single question unlawfully prolonged

the stop.

   a. Whether the Question was Related to the Mission of the Traffic Stop

      The United States Supreme Court has made clear that because “traffic stops

are ‘especially fraught with danger to police officers,’” an officer “may need to take

certain negligibly burdensome precautions in order to complete his mission safely.”

Rodriguez v. United States, 135 S. Ct. 1609, 1616 (2015) (quoting Arizona v. Johnson,

555 U.S. 323, 330 (2009)). “Unlike a general interest in criminal enforcement,

however, the government’s officer safety interest stems from the mission of the stop

itself.” Id. at 1616. For instance, an officer may order the driver out of the car for

safety purposes because officer safety weighs greater than the “‘de minimis’

additional intrusion of requiring a driver, lawfully stopped, to exit a vehicle.” Id.




                                           6
(citing Pennsylvania v. Mimms, 434 U.S. 106, 110–11 (1977)); see also Maryland v.

Wilson, 519 U.S. 408, 413–15 (expanding Mimms to include all passengers).

       In addition, “an officer's mission includes ‘ordinary inquiries incident to [the

traffic] stop.’” Rodriguez, 135 S. Ct. at 1615 (quoting Illinois v. Caballes, 543 U.S. 405,

408 (2005)). “Typically such inquiries involve checking the driver's license,

determining whether there are outstanding warrants against the driver, and

inspecting the automobile's registration and proof of insurance.” Id. “These checks

serve the same objective as enforcement of the traffic code: ensuring that vehicles on

the road are operated safely and responsibly.” Id.

       In this case, the officer asked the single question, whether there was anything

illegal in the car. Police Report [ECF No. 32-1] 2. Because the question is related to

officer safety, the question is therefore related to the mission of the stop itself. See

Rodriguez, 135 S. Ct. at 1615. The question could expose dangerous weapons or

narcotics. Courts have already recognized the authority of “officers conducting a

traffic stop [to] inquire about dangerous weapons.” United States v. Everett, 601 F.3d

484, 495 (6th Cir. 2010) (“[I]t would be irrational to conclude that officers cannot take

the ‘less intrusive [measure]’ of ‘simply [asking] whether a driver has a gun.’”); see

also Johnson, 555 U.S. at 327 (finding that a stop, which included the officer asking

if there were any weapons in the vehicle, was a legitimate stop). This single question

is certainly less intrusive than ordering the driver and passengers out of the car. See

Mimms, 434 U.S. at 110–11; see also Wilson, 519 U.S. at 413–15. As another court


                                            7
has reasoned, “If a police officer may, in the interest of officer safety, order all

occupants out of the vehicle for the duration of the stop without violating the Fourth

Amendment, the officer may take a less burdensome precaution to ensure officer

safety.” State v. Wright, 2019 WI 45, 926 N.W.2d 157, 163.

      Further, asking generally if illegal items are in the vehicle relates to highway

safety at least as much as searching for traffic warrants to ensure that “vehicles on

the road are operated safely and responsibly” or to “make[] it possible to determine

whether the apparent traffic violator is wanted for one or more previous traffic

offenses.” Rodriguez, 135 S. Ct. at 1615. Indeed, Officer Dawson’s question would be

much more likely to dispel safety concerns than a database of past potentially

criminal conduct. It is also increasingly more likely that the single question would

dispose of related concerns than a warrant for a “previous traffic offense,” and

certainly more likely to ensure the vehicle is operating safely and responsibly than

checking the registration and proof of insurance. See Rodriguez,135 S. Ct. at 1615.

   b. Whether the Question Unlawfully Prolonged the Stop

   The “Fourth Amendment tolerate[s] certain unrelated investigations that [do] not

lengthen the roadside detention.” Id. at 1614 (citing Johnson, 555 U.S. at 327–28;

Caballes, 543 U.S. at 406, 408) (brackets added). “An officer, in other words, may

conduct certain unrelated checks during an otherwise lawful traffic stop,” but “he




                                          8
may not do so in a way that prolongs the stop, absent the reasonable suspicion

ordinarily demanded to justify detaining an individual.” Id.

   Even assuming here that the single question, whether there is anything illegal in

the car, was not related to the mission of the traffic stop, the question did not violate

the Fourth Amendment because it did not lengthen the traffic stop. This is true

whether or not the question was asked initially, as the defendant argues, or after

initiating contact with the defendant, as the government argues. In either scenario,

the question was asked concurrently with the traffic mission related activities. The

defendant relies on Rodriguez to argue the question unconstitutionally extended the

stop. However, the temporal significance Rodriguez places on police actions for dog

sniffs is impractical as it pertains to officer questioning. Rodriguez answered the

question whether a dog sniff is allowed if it extends a traffic stop, even if for a few

minutes. Id. at 1612–17. Rodriguez specifically distinguished police questioning from

dog sniffs. Id. at 1615 (“A dog sniff, by contrast, is a measure aimed at ‘detect[ing]

evidence of ordinary criminal wrongdoing.’” Indianapolis v. Edmond, 531 U.S. 32, 40–

41 (2000)). Justice Alito noted in his dissent in Rodriguez that “it remains true that

police may ask questions aimed at uncovering other criminal conduct and may order

occupants out of their car during a valid stop.” Id. at 1625 n. 2 (Alito, J., dissenting).

Unlike prolonging a traffic stop for a dog sniff, a single question is such a de minimis




                                            9
extension of time that it likely cannot be measured. Therefore, the single question

could not have measurably prolonged the stop.

        The Fourth Circuit has found that asking unrelated questions while waiting

for a background check did not prolong the stop.1 See United States v. Green, 740 F.3d

275, 281 (4th Cir. 2014) (finding that officers “brief questioning about matters

unrelated to the traffic violations did not run afoul of the scope component of Terry’s

second prong” when asked during a criminal history check). The Fourth Circuit said

again in Bowman that “police during the course of a traffic stop may question a

vehicle’s occupants on topics unrelated to the traffic infraction.” United States v.

Bowman, 884 F.3d 200, 210 (4th Cir. 2018) (citing Johnson, 555 U.S. at 333 (2009)).

In addition, commentators have noted that brief questioning may not prolong a stop

when an officer interrogates a single motorist while checking the motorist’s

documents or awaiting a criminal history or outstanding warrant check. See Tracey

Maclin, Anthony Amsterdam’s Perspectives on the Fourth Amendment, and What It

Teaches About the Good and Bad in Rodriguez v. United States, 100 MINN. L. REV.

1939, 1983 (2016). Here too, Officer Dawson’s single, noninvasive, general question

related to officer and highway safety asked while the defendant had yet to produce




1 While the Fourth Circuit in United States v. Ortiz, 110 F.3d 61 (4th Cir. 1997) (unpublished table
decision), found that an officer was justified in inquiring wither the defendant had anything illegal in
the car because he had reasonable suspicion, being decided before Rodriguez, Ortiz did not evaluate
(1) whether the officer’s question was within the scope of the mission or (2) whether the officer’s
question unlawfully prolonged the stop. Nor did it need to with a finding of reasonable suspicion.
                                                  10
registration and insurance did not prolong the stop any longer than reasonably

necessary to complete the stop’s mission.

         Further, merely asking a general, broad question about whether anything

illegal is in the car does not begin a new investigation into other crimes. Officers can

always make general inquires; such general inquiries do not prolong traffic stops.

“Anything illegal in the car?” is an incidental question furthering legitimate law

enforcement goals. Such a question cannot be held to begin a new investigation into

other crimes.

         I cannot find that Officer Dawson’s single question violated the defendant’s

Fourth Amendment rights and should invoke the extraordinary remedy of the

exclusionary rule. See Hudson v. Michigan, 547 U.S. 586, 591 (2006) (Exclusion “has

always been our last resort, not our first impulse.”). I FIND that Officer Dawson’s

single question was a constitutionally permissive question that not only was within

the scope of a traffic stop’s mission, but also did not unlawfully extend the defendant’s

seizure. Accordingly, because Officer Dawson’s question was both within the scope

of the mission and within the time reasonably necessary to complete the stop, a

finding of reasonable suspicion is unnecessary.

   IV.      Conclusion

         For the foregoing reasons, the defendant’s Motion to Suppress [ECF No. 20] is

DENIED. The court DIRECTS the Clerk to send a copy of this Memorandum Opinion

and Order to the defendant and counsel, the United States Attorney, the United


                                            11
States Probation Office, and the United States Marshal. The court further DIRECTS

the Clerk to post a copy of this published opinion on the court’s website,

www.wvsd.uscourts.gov.

                                     ENTER:      September 3, 2019




                                       12
